                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:17CR304

       vs.
                                                     MEMORANDUM AND ORDER
OMAR VAZQUEZ ALDERETE,

                     Defendant.



      This matter is before the Court on the Motion for Return of Property Pursuant to

Rule 41(g), ECF No. 101, filed by Defendant Omar Vazquez Alderete. For the following

reasons, the motion is granted in part.

                                    BACKGROUND

      Following a traffic stop in Deuel County, Nebraska, on September 9, 2017,

Alderete was arrested and charged with intent to distribute heroin. ECF No. 1. Alderete’s

personal effects were seized during the arrest, and the vehicle Alderete was driving, a

silver Nissan Altima, was impounded, inventoried, and stored in the Deuel County Sheriff

Impound Yard. ECF No. 30.

      Alderete entered a plea of guilty pursuant to a plea agreement on August 27, 2018,

ECF No. 45, and was sentenced on March 4, 2019, to a term of 46 months incarceration

and a 3-year term of supervised release. ECF No. 73. He is currently incarcerated at the

Giles W. Dalby Federal Correctional Institution in Post, Texas.

      On December 19, 2019, Alderete filed a Motion for Return of Property pursuant to

Federal Rule of Criminal Procedure 41(g), ECF No. 101. Alderete requests that the

Government return a black Samsung Galaxy cellphone, an Apple iPad, a yellow/black
duffle bag, a black Broncos hat, and a pair of polarized Ray-Ban sunglasses. ECF No.

101. The Government responded to Alderete’s Motion on January 23, 2020.

                                      DISCUSSION

      The Government does not object to Alderete’s Motion as it refers to the Samsung

Galaxy cellphone, the Apple iPad, and the yellow/black duffle bag. Such property is in

possession of the Government and will be returned to Alderete’s designee at the

Cheyenne County Sheriff’s Office.

      The Government is not in possession of Alderete’s Ray-Ban sunglasses or black

Broncos hat. ECF No. 103. The Government cannot return property it does not possess.

United States v. White, 718 F.2d 260, 261 (8th Cir. 1983) (citing United States v. Prevatt,

414 F.2d 239 (5th Cir. 1969), supplemented by 446 F.2d 905 (5th Cir. 1971)). Therefore,

Alderete’s Motion is denied to the extent it seeks the return of property the government

does not possess: the Ray-Ban sunglasses and black Broncos hat.

Accordingly,

      IT IS ORDERED:

      1.       Alderete’s Motion for Return of Property, ECF No. 101, is granted in part;

               a. The Government shall return Alderete’s Samsung Galaxy cellphone,

                  Apple iPad, and duffle bag;

               b. Alderete shall name a designee who shall retrieve Alderete’s Samsung

                  Galaxy cellphone, Apple iPad, and yellow/black duffle bag from the

                  Cheyenne County Sheriff’s Office;

      2.       The Motion is otherwise denied.
Dated this 27th day of January, 2020.


                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge
